Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Please update the first paragraph of the specification as the listed application has matured into a patent.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Price (US Pub 2004/0132368) in view of Morin (Weight Reduction and Cost Savings Using Hybrid Composites Containing High Modulus Polypropylene Fiber) and Rockenfeller (US 2012/0178323).
	Price teaches energy absorbing materials. The materials are formed from a least one (but preferably 4-20)  layers of woven ballistic grade fiber and at least one nonwoven layer which is entangled with the woven layer via needle felting (Abs and ¶21). Price teaches the materials are flexible (¶28). Price teaches the woven yarns can be Kevlar, PBO, Spectra, or nylon (¶17). Price teaches the nonwoven is formed from a natural or synthetic fiber, including thermoplastic synthetics (¶19). 
	Price teaches the fabric is woven in Examples 3 and 4 and in both examples a plain weave is used (¶¶38-39).  Price teaches calendaring the material to reduce the thickness and that heat can be used (¶26). Price teaches the purpose of calendering and heating is to increase density (¶26).
	It would be obvious to the person having ordinary skill in the art before the effective filing date of the invention to have used heat as Price, while only exemplifying calendering generally teaches heat is sometimes used. 
	The instant reference fails to teach any degree of shrinkage as a result of heating. Price similar to applicant  (see instant spec, ¶5) teaches heating can be used in increasing density and teaches a thermoplastic fiber can be used as the nonwoven. 
	Price fails to teach a tightly woven layer, twisted high modulus continuous filaments of polypropylene.
	This is remedied by the teachings of Morin. 
	Morin teaches hybrid composites containing high modulus polypropylene fiber which improve upon the cost of ballistics made from aramids while maintain the ballistic performance (Abstract). Morin test 6 mixed composites (page 1, column 2 “Aramid”) where the amount of aramid: HMPP is 100:0, 75:25, 50:50, 25:75, and 0:100. The results are shown the V50 for the mixed composite is virtually identical to the V50 for the composite with 100% aramid for hard composites and for soft test panels similar results are shown when the HMPP is 25-50% of the % fabric (Figures 10-11 and page 3, “Aramid Panels”).
	It would have been obvious to the person having ordinary skill in the art prior to the effective filing date of the claimed invention to include as woven layer in the composite of Price, HMPP woven layers for the benefit of decreased cost while maintaining the ballistic performance as taught by Morin.
	As Morin teaches the turns per inch in the fabric is 1 and teaches in the soft fabric the picks per inch is 26 and as Price is silent as to the appropriate twist of the yarn or weave densities, it would have been obvious to the person having ordinary skill in the art to use 1 TPI and 26 picks per inch as Morin teaches such are suitable for soft panels of ballistic resistant material.

	Price Morin and Rockenfeller teach the material of claim 1. Price teaches the fibers in the batting are thermoplastic and are blended (needle punching blends the fibers), and have a basis weight of about 2.5 oz/yd2 (¶23).  Price teaches the thickness of the material is 0.1-0.3 (¶29, Example 5, claim 6). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Price teaches the density of the consolidate material can increase in a range from 0 to 140% (claim 6). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	 Price, Morin, and Rockenfeller teach a stack of woven para-aramid yarns and high modulus polypropylene yarns. The yarns are in a plain weave with a twist of 1. The stack has batting on or both sides which is needled and consulted to a thickness of 0.1-0.3 and density of 3-96 osy (claim 6).

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796



ASP